Citation Nr: 1802490	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee.

2.  Entitlement to service connection for degenerative arthritis of the left knee.

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

This case was previously remanded in June 2011, December 2014, and September 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right knee is not shown to be etiologically related to service.

2.  The Veteran's degenerative arthritis of the left knee is not shown to be etiologically related to service.
3.  The Veteran's degenerative arthritis of the lumbar spine is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for entitlement to service connection for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term "chronic disease," whether shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Knees

The Veteran's December 2010 VA examination report shows that the Veteran has been diagnosed with moderate tricompartmental degenerative arthritis of the left knee and mild degenerative arthritis of the right knee.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran testified during his March 2011 hearing that he sustained injuries as a result of parachute jumps while in-service.  The Veteran's DD-214 shows that he earned a Parachutist Badge, which is consistent with the Veteran's contentions.  Notable, the Veteran's service treatment records are largely unavailable; however, the available service treatment records are unremarkable for in-service bilateral knee disease, injury, or symptoms.  Nonetheless, the Board finds the Veteran's testimony to be credible and his account of bilateral knee injury is accepted.  38 C.F.R. § 3.159(a)(2); See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Therefore, the second element of service-connection is met.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

The Veteran underwent a VA examination in December 2010.  The Veteran indicated that his bilateral knee problems began in 1985, several years after leaving service.  He reported constant pain, swelling, popping, grinding, instability, and increased warmth in the knees.  He further reported that his pain was exacerbated by standing for more than five minutes, any attempt at running or jumping, stooping, bending or squatting, and by weather changes.  The examiner noted that the Veteran's private treatment records showed work-related injuries to the left knee after his discharge from duty, as well as an injury which occurred as a result of the Veteran crossing his legs at home.  The Veteran sustained a tear in the lateral meniscus of the left knee and underwent arthroscopic surgery in September 1989.  He denied any history of specific trauma to the right knee.  

Upon review of the evidence of record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's degenerative arthritis of the knees was caused by or the result of injury in the military from parachute jumps.  The examiner noted that the available service treatment records were silent for complaints of bilateral knee injuries.  There was no documentation of an injury to the bilateral knees until 1989, at which time the Veteran sustained an on-the-job injury to the left knee resulting in arthroscopic surgery.  There have been no further surgeries to the left knee nor have there been any formal medical treatment for his right knee symptoms.  As such, the examiner determined that it was more likely that the Veteran's bilateral knee disability was the result of the natural aging process of these weight-bearing joints, in combination with the occupational injury to the left knee.  

The remaining medical and lay evidence includes post-service VA and private treatment records, as well as the Veteran's own statements and hearing testimony, and buddy statements provided on behalf of the Veteran.  However, none of the records in evidence specifically links the Veteran's bilateral knee disability to service or do more than report the Veteran's theory as to etiology.

Consideration has been given to the Veteran's contentions that his bilateral knee disability is related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences knee pain, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




Lumbar Spine

The Veteran's December 2010 VA examination report shows that the Veteran has been diagnosed with mild degenerative arthritis of the lumbar spine.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

The Veteran contends that he sustained injuries as a result of in-service parachute jumps.  As noted above, the Veteran earned a Parachutist Badge while in service, which is consistent with the Veteran's contentions.  Additionally, available service treatment records note treatment for a back contusion in June 1983, after the Veteran fell off a ladder.  Service treatment records also show treatment for a back strain in July 1983.  Therefore, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

The Veteran underwent a VA examination in December 2010.  The examiner noted that the Veteran's private treatment records showed an on-the-job injury in September 1991 and was subsequently diagnosed with a lumbar strain.  The Veteran was diagnosed with a severe lumbosacral strain and muscular spasm after sustaining another on-the-job injury in September 1992.  His injuries did not require back surgery.  

The Veteran reported that his lower back problems began in 1999 after falling out of a tree.  His back pain was typically exacerbated by weather changes, heavy lifting, walking more than 15 to 20 feet on a bad day or more than 50 feet on a good day, and by standing for more than 5 minutes on a bad day or more than 10 minutes on a good day.  

Upon review of the evidence of record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's degenerative arthritis of the lumbar spine was caused by or the result of injury in the military from parachute jumps.  The examiner noted that while the available service treatment records indicated complaints of lower back pain after a fall from a ladder, there was no mention of back injuries during parachute jumps.  The examiner further noted that the Veteran had apparently not required any ongoing treatment for back problems until his on-the-job injuries.  

The examiner reported that the Veteran's current x-rays showed only minimal spondylosis of the L2 vertebral body, which was consistent with very early degenerative arthritis.  The examiner further stated that the Veteran himself reported the onset of his back pain in 1999 when he fell from a tree, with no acknowledgement of the on-the-job injuries or parachuting during active military service.  As such, the examiner determined that it was unlikely that the Veteran's parachuting activities in the military caused his current lumbar spine condition.  The examiner opined that it was more likely that the Veteran's lumbar spine disability was related to the natural pathophysiologic aging process of the lumbar spine, in combination with the occupational stresses placed on the lumbar spine in the early 1990s.  

The remaining medical and lay evidence includes post-service VA and private treatment records, as well as the Veteran's own statements and hearing testimony, and buddy statements provided on behalf of the Veteran.  However, none of the records in evidence specifically links the Veteran's lumbar spine disability to service or do more than report the Veteran's theory as to etiology.

Consideration has been given to the Veteran's contentions that his lumbar spine disability is related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences back pain and stiffness, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.

Entitlement to service connection for degenerative arthritis of the right knee is denied.

Entitlement to service connection for degenerative arthritis of the left knee is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


